Name: Commission Regulation (EU) 2015/640 of 23 April 2015 on additional airworthiness specifications for a given type of operations and amending Regulation (EU) No 965/2012
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  EU institutions and European civil service;  transport policy
 Date Published: nan

 24.4.2015 EN Official Journal of the European Union L 106/18 COMMISSION REGULATION (EU) 2015/640 of 23 April 2015 on additional airworthiness specifications for a given type of operations and amending Regulation (EU) No 965/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5)(e)(vi) thereof, Whereas: (1) Pursuant to Regulation (EC) No 216/2008, the Commission, assisted by the European Aviation Safety Agency (hereinafter referred to as the Agency) is to adopt the necessary implementing rules for common airworthiness requirements throughout the Union. (2) Those requirements, covering the entire life cycle of aeronautical products, include additional airworthiness specifications for a given type of operation to be implemented after the initial issuance of a type-certificate in the interest of safety. (3) The technical requirements of JAR-26 Additional Airworthiness Requirements for Operations, issued by the Joint Aviation Authorities (JAA) on 13 July 1998, as amended by the Amendment 3 of 1 December 2005, should be laid down in Union law, because the JAA ceased to exist on 30 June 2009 and the scope of Regulation (EC) No 216/2008 was extended on 20 February 2008 to include operations. (4) In order to ensure consistency and to clarify obligations related to airworthiness, a reference to this Regulation should be inserted in Commission Regulation (EU) No 965/2012 (2). (5) In order to ensure a smooth transition and to avoid disruptions, appropriate transitional measures should be provided for. (6) The measures provided for in this Regulation are based on the opinion issued by the Agency in accordance with Articles 19(1) of Regulation (EC) No 216/2008. (7) The measures provided for in this Regulation are in accordance with the opinion of the European Aviation Safety Agency Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down common additional airworthiness specifications in order to support the continuing airworthiness and safety improvements of: (a) aircraft registered in a Member State; (b) aircraft registered in a third country and used by an operator for which a Member State ensures oversight. Article 2 Definitions For the purposes of this Regulation, (a) maximum operational passenger seating configuration shall mean the maximum passenger seating capacity of an individual aircraft, excluding crew seats, established for operational purposes and specified in the operations manual. (b) large aeroplane shall mean an aeroplane that has the Certification Specifications for large aeroplanes CS-25 or equivalent in its certification basis. Article 3 Additional airworthiness specifications for a given type of operation Operators for which a Member State ensures oversight shall, when operating the aircraft referred to in Article 1, comply with the provisions of Annex I. Article 4 Amendment to Regulation (EU) No 965/2012 Annex III to Regulation (EU) No 965/2012 is amended in accordance with Annex II to this Regulation, in order to contain a reference to this Regulation. Article 5 Transitional provisions Aircraft for which operators demonstrated to their competent authority compliance with JAR-26 Additional Airworthiness Requirements for Operations (hereinafter JAR-26 requirements), issued by the Joint Aviation Authorities on 13 July 1998, as amended by the Amendment 3 of 1 December 2005, before the dates of application referred to in Article 6 shall be deemed to comply with the equivalent specifications set out in Annex I to this Regulation. Aircraft for which compliance with the JAR-26 requirements equivalent to the specifications set out in points 26.50, 26.105, 26.110, 26.120, 26.150, 26.155, 26.160, 26.200, 26.250 of Annex I to this Regulation has been demonstrated in accordance with the first subparagraph shall subsequently not be modified in a way that would affect its compliance with the JAR-26 requirements concerned. Article 6 Entry into force and application This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 14 May 2015. However, points 26.50, 26.105, 26.110, 26.120, 26.150, 26.155, 26.160, 26.200 and 26.250 of Annex I shall apply from 14 May 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). ANNEX I PART-26 ADDITIONAL AIRWORTHINESS SPECIFICATIONS FOR OPERATIONS CONTENTS SUBPART A  GENERAL PROVISIONS 26.10 Competent authority 26.20 Temporary inoperative equipment 26.30 Demonstration of compliance SUBPART B  LARGE AEROPLANES 26.50 Seats, berths, safety belts, and harnesses 26.100 Location of emergency exits 26.105 Emergency exit access 26.110 Emergency exit markings 26.120 Interior emergency lighting and emergency light operation 26.150 Compartment interiors 26.155 Flammability of cargo compartment liners 26.160 Lavatory fire protection 26.200 Landing gear aural warning 26.250 Flight crew compartment door operating systems  single incapacitation SUBPART A GENERAL PROVISIONS 26.10 Competent authority For the purpose of the Part set out in this Annex, the competent authority to which compliance with the specifications needs to be demonstrated by operators shall be the authority designated by the Member State in which the operator has its principal place of business. 26.20 Temporary inoperative equipment A flight shall not be commenced when any of the aircraft's instruments, items of equipment, or functions required by this Part are inoperative or missing unless waived by the operator's Minimum Equipment List as defined in Part-ORO.MLR.105 and approved by the competent authority. 26.30 Demonstration of compliance (a) The Agency shall issue, in accordance with Article 19(2) of Regulation (EC) No 216/2008, certification specifications as standard means to show compliance of products with this Part. The certification specifications shall be sufficiently detailed and specific to indicate to operators the conditions under which compliance with the requirements of this Part may be demonstrated. (b) Operators may demonstrate compliance with the requirements of this Part by complying with: (i) the detailed specifications issued by the Agency under paragraph (a) or the equivalent specifications issued by the Agency under Part 21.A.16A; or (ii) technical standards offering an equivalent level of safety as those included in those specifications. SUBPART B LARGE AEROPLANES 26.50 Seats, berths, safety belts, and harnesses Operators of large aeroplanes used in commercial air transport, type certified on or after 1 January 1958, shall ensure that each flight or cabin crew member seat and its restraint system are configured in order to provide an optimum level of protection in an emergency landing whilst allowing the occupant's necessary functions and facilitating rapid egress. 26.100 Location of emergency exits Except for aeroplanes having an emergency exit configuration installed and approved prior to 1 April 1999, operators of large aeroplanes used in commercial air transport having a maximum operational passenger seating configuration of more than nineteen with one or more emergency exits deactivated shall ensure that the distance(s) between the remaining exits remains (remain) compatible with effective evacuation. 26.105 Emergency exit access Operators of large aeroplanes used in commercial air transport shall provide means to facilitate the rapid and easy movement of each passenger from their seat to any of the emergency exits in case of an emergency evacuation. 26.110 Emergency exit markings Operators of large aeroplanes used in commercial air transport shall comply with the following: (a) means shall be provided to facilitate the location, access, and operation of emergency exits by cabin occupants under foreseeable conditions in the cabin in case of an emergency evacuation; (b) means shall be provided to facilitate the location and operation of emergency exits by personnel on the outside of the aeroplane in case of an emergency evacuation. 26.120 Interior emergency lighting and emergency light operation Operators of large aeroplanes used in commercial air transport shall provide means to ensure that illuminated exit signage, general cabin and exit area illumination, and low level exit path illumination is available to facilitate the location of exits and movement of passengers to the exits in case of emergency evacuation. 26.150 Compartment interiors Operators of large aeroplanes used in commercial air transport shall comply with the following: (a) all materials and equipment used in compartments occupied by the crew or passengers shall demonstrate flammability characteristics compatible with minimising the effects of in-flight fires and the maintenance of survivable conditions in the cabin for a time commensurate with that needed to evacuate the aircraft; (b) smoking prohibition shall be indicated with placards; (c) disposal receptacles shall be such that containment of an internal fire is ensured; such receptacles shall be marked to prohibit the disposal of smoking materials. 26.155 Flammability of cargo compartment liners Operators of large aeroplanes used in commercial air transport, type certified after 1 January 1958, shall ensure that the liners of Class C or Class D cargo compartments are constructed of materials that adequately prevent the effects of a fire in the compartment from endangering the aircraft or its occupants. 26.160 Lavatory fire protection Operators of large aeroplanes used in commercial air transport with a maximum operational passenger seating configuration of more than 19 shall comply with the following: Lavatories shall be equipped with: (a) smoke detection means; (b) means to automatically extinguish a fire occurring in each disposal receptacle. 26.200 Landing gear aural warning Operators of large aeroplanes used in commercial air transport shall ensure that an appropriate landing gear aural warning device is installed in order to significantly reduce the likelihood of landings with landing gear inadvertently retracted. 26.250 Flight crew compartment door operating systems  single incapacitation Operators of large aeroplanes used in commercial air transport shall ensure that flight crew compartment door operating systems, where installed, be provided with alternate opening means in order to facilitate access by cabin crew members into the flight crew compartment in the case of a single flight crew member incapacitation. ANNEX II In Annex III (Part-ORO) to Regulation (EU) No 965/2012, point ORO.AOC.100. subparagraph (c)(1) is replaced by the following: (1) they comply with all the requirements of annex IV to Regulation (EC) No 216/2008, this Annex (Part-ORO), Annex IV (Part-CAT) and Annex V (Part-SPA) to this Regulation and Annex I (Part 26) to Regulation (EU) 2015/640 (*);